Citation Nr: 1134937	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Whether there was clear and unmistakable error (CUE) in a November 1978 rating decision which denied service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which confirmed and continued a prior denial of service connection for schizophrenia on that basis that new and material evidence had not been submitted.  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  The Veteran has filed claims which refer to her psychiatric disability as depression.  The 1978 RO rating decision denied entitlement to service connection for schizophrenia based upon the diagnosis made during service by a Medical Board.  The medical evidence of record contains diagnoses of various psychiatric disabilities, including schizophrenia, depression, and obsessive compulsive disorder.  The Board has recharacterized the issues on appeal to more reflect the Veteran claims service connection of a psychiatric disability, no matter how it is diagnosed.  

The issues involving service connection and CUE are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for schizophrenia in a November 1978 rating decision, which is final. 

2.  The evidence received since the November 1978 RO rating decision includes a VA psychiatric treatment record with a medical opinion linking the Veteran's current psychiatric disabilities to service.  


CONCLUSION OF LAW

Evidence received since the November 1978 RO rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  When statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The Board is required to consider all evidence of record and to consider, and discuss in its decision, all potentially applicable provisions of law and regulation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").

The RO denied the Veteran's claim for service connection for schizophrenia in November 1978 and notified her of that decision in December 1978.  The evidence of record at the time consisted of service treatment records.  The May 1975 entrance examination report indicated a normal psychiatric clinical evaluation.  An April 1976 Medical Board Report indicated a diagnosis of schizophrenia which existed prior to entry into service.  A June 1976 service department hospital summary indicated a diagnosis of borderline personality disorder.  

After the November 1978 rating decision was drafted, the RO received VA outpatient treatment records dated from January 1977 to May 1978.  These records reveal diagnoses of depression which were being treated with medication.  These records were considered prior to the RO issuing notice to the Veteran in December 1978 that her claim for service connection for a "nervous condition" was denied.  

The Veteran did not file a timely notice of disagreement to initiate an appeal and the November 1978 rating decision became final.

The evidence received since the November 1978 RO rating decision, and the December 1978 notice, includes private and VA mental health treatment records dated primarily from 2001 to 2008.  These records indicate various psychiatric diagnoses including depression, and obsessive compulsive disorder, with depression being the predominate diagnosis.  An August 2007 VA treatment record provides an opinion which links the current psychiatric diagnoses to the Veteran's active service.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for an acquired psychiatric disorder is warranted.  


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

In February 2008, the RO issued a rating decision adjudicating the issue of whether there was CUE in a November 1978 rating decision which denied service connection for schizophrenia.  In March 2008, the Veteran filed a Notice of Disagreement (NOD) with this decision.  A Statement of the Case (SOC) has not been issued on this issue.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus the claim for whether there was CUE in a November 1978 rating decision which denied service connection for schizophrenia is remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran claims entitlement to service connection for psychiatric disorder.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an onerous evidentiary standard, requiring that the result be undebatable.   Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted. No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.     

No VA Compensation and Pension examination has been conducted with respect to the Veteran's claim for service connection for a psychiatric disorder disability.  A VA examination is now necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   



Accordingly, the case is REMANDED for the following action:

1. Provide a Statement of the Case which addresses the issue of whether there was CUE in a November 1978 rating decision which denied service connection for schizophrenia.  If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issue be certified to the Board.

2.  Ask the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where she had been treated for her claimed psychiatric disorders since separation from active duty in November 1976.  Subsequently, and after securing the proper authorizations where necessary, attempt to obtain all the records of treatment from all the sources listed by the Veteran which are not already on file.  Document any and all unsuccessful attempts.

3.  Obtain complete copies of all of the Veteran's VA mental health treatment records from 1976 to the present.  

4.  Schedule the Veteran for a psychiatric examination.  The examination report should include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is should review the medical evidence of record with emphasis on the service treatment records including the entrance examination report, hospital report, and Medical Board report.  The examiner should then:

* Provide a diagnosis of any and all current psychiatric disorders.  

* Comment on the accuracy of the Medical Board Report diagnosis of schizophrenia in light of the other medical evidence of record.  

* Provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorder was incurred during active service.  

* Provide an opinion as to whether there is clear and unmistakable evidence that a psychiatric disability existed prior to the Veteran's entry into active service.

* If the examiner concludes that the Veteran's psychiatric disability clearly and unmistakably existed prior to the Veteran's entry into service, was there an increase in disability during service, and if so was any increase in disability due to the natural progress of the pre-existing condition.  

The report of examination must include a complete rationale for all opinions expressed.  All diagnoses should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record (i.e. additional facts are required), or the examiner does not have the needed knowledge or training.

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claim for service connection for a psychiatric disorder.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


